DETAILED ACTION
Response to Amendment
  	This Final office action is in response to Applicant’s amendment filed 6/28/2022. Claims 1-5, 7-12, 14-19 and 21-23 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-5, 7-12, 14-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-5, 7, and 21 are directed to a series of steps, system claims 8-12, 14, and 21 are directed to one or more processors; and a memory comprising instructions, and computer readable medium claims 15-19 and 23are directed to storing instructions.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite determining employee sentiment ratings, including receiving, aggregating and generating steps.  
The limitations of receiving, aggregating and generating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.
Additionally, the limitations of receiving, aggregating and generating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving ratings data, the ratings data associated with one or more employees and responsive to a survey; aggregating the plurality of outgoing ratings to generate aggregate ratings for the one or more rated employees, wherein for each rated employee the aggregating comprises at least an averaging of the outgoing ratings associated with the rated employee; based on the aggregate ratings, generating a set of weight values for the rating entities that are also rated employees, wherein the weight values are based on the aggregate ratings such that rating entities with an above-average aggregate rating are assigned higher weight values and rating entities with a below-average aggregate rating are assigned lower weight values; generating a set of adjusted outgoing ratings by weighting the plurality of outgoing ratings with the set of weight values, such that each outgoing rating from a given rating entity is weighted by the weight value generated for the given rating entity; aggregating the set of adjusted outgoing ratings to generate adjusted ratings for the one or more rated employees; generating a report based on the generated adjusted ratings; and generating a navigable interface comprising the generated report, the navigable interface accessible to an authorized user.
That is, other than reciting one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface, the claim limitations merely cover managing relationships and interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Additionally, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface.  The one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional computing, comparing, and selecting steps. Claim 4 recites additional determining and calculating steps. Claims 5 and 7 recite additional ordering and determining steps. Similarly, dependent claims 9-12 and 14 and 16-19 recite additional details that further restrict/define the abstract idea. Claims 21-23 further describe aggregating the set of adjusted ratings, including an additional determining step. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0098 of the specification, “FIG. 12 is an example computing system 1200 that may implement various systems and methods discussed herein. The computer system 1200 includes one or more computing components in communication via a bus 1202. In one implementation, the computing system 1200 includes one or more processors 1214. The processor 1214 can include one or more internal levels of cache 1216 and a bus controller or bus interface unit to direct interaction with the bus 1202. The processor 1214 may specifically implement the various methods discussed herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that the instant claims are not directed to the abstract idea of managing relationships and interactions between people, and do not recite a mental process with limitations performable in the human mind. Applicant respectfully disagrees with the Office Action's conclusion, and respectfully submits that none of the Office Action's citations to the originally filed specification support the Office Action's conclusion that the instant claims are directed to the abstract idea of managing relationships and interactions between people.
The Office Action's 'Response to Arguments' merely provides quotations taken from the originally filed specification wherein the quotations are directed to downstream processes and example use cases that are not present in the claims. Applicant respectfully notes that the instant claims recite using aggregate ratings for "generating a set of weight values" and "weighting [a] plurality of outgoing ratings with the set of weight values" in order to provide a navigable interface comprising a generated reported based on adjusted outgoing ratings." This is a technological process that does not fall within any of the enumerated forms of managing personal relationships or interactions between people as have been identified by the USPTO and the courts; moreover, this is a technological process that is separate and distinct from the example quotations from the originally filed specification that are provided and relied upon by the Office Action.
Once again, the Office Action's citation to the originally filed specification do not support the Office Action's conclusion that the instant claims are directed to the abstract idea of managing relationships and interactions between people. Paragraph [0046] describes an example of ratings data, and in particular describes the example of coworker ratings data. The statement that "each employee may determine their own respective most important factors for each coworker" is not relevant to the §101 analysis for at least the reason that the instant claims are not directed to the general concept of ratings data or coworker ratings data. At most, the "coworker ratings" described in para. [0046] of the originally filed specification and relied upon by the Office Action are an initial input to the patent-eligible, technological process recited by the instant claim, which includes the initial step of "receiving ratings data."
None of the identified sub-groupings or examples are applicable to the instant claims. In particular, the instant claims are not directed to managing social activities, are not directed to teaching, and are not directed to following rules or instructions. This is made clear by the fact that the USPTO's examples of managing personal behavior or relationships or interactions between people are markedly divergent from the patent-eligible, technological process recited in the instant claims. Generating a set of weight values, weighting outgoing ratings with the set of weight values, and generating a navigable interface comprising a generated report based on adjusted outgoing ratings is a technological process that is unrelated to managing personal relationships or human interactions. As such, Applicant respectfully submits that the instant claims do not fall within any of these identified categories of the sub-grouping, and for at least this reason, further submits that the instant rejection is improper and should be withdrawn.
By contrast, the examples of claims that were found to recite managing personal relationships or interactions between people, as provided in MPEP §2106.04(a)(2)(II)(C), were all found abstract on the basis of a determination that the claims in question were directed to fundamental or longstanding activities that were non-technical in nature and have been performed by humans for extensive periods of time (e.g., "has been performed by humans for hundreds of years," Id.). Applicant respectfully contends that no such basis is present in the instant claims, which recite patent eligible subject matter. For example, specific steps for automatically generating a set of weight values, weighting a plurality of outgoing ratings with the set of weight values, and generating a navigable interface comprising a generated report based on the adjusted outgoing ratings (as recited by the instant claims) are not directed to a longstanding human activity; nor are the specific steps recited by the instant claims non-technical in nature. The Examiner respectfully disagrees.
As an initial point, as described in Applicant’s specification, “As a result, ratings applied to individual employees and also ratings of other employees (i.e., co-workers) are most useful when interpreted within a context including all employee ratings within the workforce. In order to achieve said context, a way of distributing surveys, monitoring survey completion, interrelating survey results, processing survey results, and presenting the results in an intuitive and actionable manner may be needed. It is with these observations in mind, among others, that aspects of the present disclosure were concerned and developed.” (¶¶ 0003-0004).
“The employee sentiment, provided as actionable data via the displayed org chart interface, may be used for downstream processes. For example, determination of raises, applying strikes to a record, identification of candidates needing coaching, documentation of causes for termination, and identification of employees meriting termination can be based on the actionable data.” (¶ 0039).
“In some examples, the coworker ratings are based on how much an employee (responding to the survey) likes working with the respective coworker. The rating will typically be a combination of the friendliness of the coworker, willingness to help, and ability to accomplish work (i.e., as perceived by the employee). However, each employee may determine their own respective most important factors for each coworker to generate data indicating which employees are most effective at raising company satisfaction levels overall.” (¶ 0046).
Similarly, Applicant’s claim language recites “A method for determining employee sentiment ratings… receiving ratings data, the ratings data comprising a plurality of outgoing ratings associated with one or more rated employees,… aggregating the plurality of outgoing ratings to generate aggregate ratings for the one or more rated employees, wherein for each rated employee the aggregating comprises at least an averaging of the outgoing ratings associated with the rated employee; based on the aggregate ratings, generating a set of weight values for the rating entities that are also rated employees,… aggregating the set of adjusted outgoing ratings to generate adjusted ratings for the one or more rated employees…”
As such, and contrary to Applicant’s assertion, the claimed subject matter is indeed directed to managing relationships and interactions between people (i.e., employee sentiment rating), thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the limitations of receiving, aggregating and generating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
As such, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        October 7, 2022